                                      1 Michael J. McCue
                                          Nevada Bar No. 6055
                                      2   Meng Zhong
                                          Nevada Bar No. 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      4   Las Vegas, Nevada 89169
                                          Telephone: (702) 949-8224
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Mark B. Mizrahi (admitted pro hac vice)
                                      7   California Bar No. 179384
                                          Arash Beral (admitted pro hac vice)
                                      8   California Bar No. 245219
                                          Freeman Freeman & Smiley, LLP
                                      9   1888 Century Park East, Suite 1500
                                          Los Angeles, CA 90067
                                     10   Telephone: (310) 255-6100
                                          E-mail: mark.mizrahi@ffslaw.com
                                     11   E-mail: arash.beral@ffslaw.com
3993 Howard Hughes Pkwy, Suite 600




                                     12 Attorneys for Plaintiff
                                          A&A Global Imports, Inc.
Las Vegas, NV 89169-5996




                                     13
                                     14                           UNITED STATES DISTRICT COURT
                                                                       DISTRICT OF NEVADA
                                     15
                                     16 A&A GLOBAL IMPORTS, INC.,                        Case No.: 2:19-cv-02005-GMN-NJK
                                          a California corporation,
                                     17
                                                    Plaintiff,                           STIPULATION AND [PROPOSED]
                                     18                                                  ORDER TO EXTEND DEFENDANT
                                          vs.                                            CBJ DISTRIBUTING LLC d/b/a
                                     19                                                  CANNABIZ SUPPLY’S TIME TO
                                        CBJ DISTRIBUTING LLC d/b/a                       RESPOND TO COMPLAINT
                                     20 CANNABIZ SUPPLY, a Nevada limited
                                        liability company; THC LABEL                               (THIRD REQUEST)
                                     21 SOLUTIONS, a California company,
                                     22             Defendants.

                                     23
                                     24              This Stipulation to Extend Time to Respond to Complaint is made by and between

                                     25    Plaintiff A&A Global Imports, Inc. (“Plaintiff”) and Defendant CBJ Distributing LLC d/b/a

                                     26    Cannabiz Supply (“Defendant”) through their respective counsel, in light of the following

                                     27    facts:

                                     28    ///
                                          110497456.1
                                      1                                            RECITALS

                                      2             A.   Plaintiff filed the Complaint (“Complaint”) against Defendants on or about

                                      3    November 19, 2019 (ECF No. 1).

                                      4             B.   Defendant was served with the Complaint on November 20, 2019 (ECF No. 6).

                                      5             C.   The parties agreed to extend Defendant’s time to respond to the Complaint

                                      6    through February 14, 2020 (ECF Nos. 14 and 18), in order to give Defendant time to

                                      7    investigate Plaintiff’s claims and prepare a proper response, and for the parties to discuss a

                                      8    potential resolution of this matter.

                                      9             D.   There is good cause to grant the extension because the parties have made

                                     10    substantial progress towards a potential settlement, and request this extension to avoid the

                                     11    expenditure of fees and costs, which may affect and hamper settlement efforts.
3993 Howard Hughes Pkwy, Suite 600




                                     12             F.   Pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and Defendant
Las Vegas, NV 89169-5996




                                     13    respectfully request that the Court extend Defendant’s time to respond to Plaintiff’s

                                     14    Complaint through March 15, 2020.

                                     15 ///
                                     16 ///
                                     17 ///
                                     18 ///
                                     19 ///
                                     20 ///
                                     21 ///
                                     22 ///
                                     23 ///
                                     24 ///
                                     25 ///
                                     26 ///
                                     27 ///
                                     28 ///
                                                                                      -2-
                                          110497456.1
                                      1                                         STIPULATION

                                      2            NOW, THEREFORE, Plaintiff and Defendant hereby stipulate and agree that

                                      3    Defendant has up to and including March 15, 2020, to file a response to Plaintiff’s

                                      4    Complaint.

                                      5            IT IS SO STIPULATED.

                                      6    Dated: this 14th day of February, 2020.    LEWIS ROCA
                                                                                      ROTHGERBER CHRISTIE LLP
                                      7
                                      8                                                /s/ Meng Zhong                ______
                                                                                      Michael J. McCue
                                      9                                               Meng Zhong
                                                                                      3993 Howard Hughes Parkway, Suite 600
                                     10                                               Las Vegas, Nevada 89169

                                     11                                               Mark B. Mizrahi (admitted pro hac vice)
3993 Howard Hughes Pkwy, Suite 600




                                                                                      California Bar No. 179384
                                     12                                               Arash Beral (admitted pro hac vice)
                                                                                      California Bar No. 245219
Las Vegas, NV 89169-5996




                                     13                                               Freeman Freeman & Smiley, LLP
                                                                                      1888 Century Park East, Suite 1500
                                     14                                               Los Angeles, CA 90067

                                     15                                               Attorneys for Plaintiff
                                                                                      A&A Global Imports, Inc
                                     16
                                           Dated: this 14th day of February, 2020.    Law Offices of Philip A. Kantor, P.C.
                                     17
                                     18                                                /s/ Philip Kantor                    .
                                                                                      Philip A. Kantor
                                     19                                               1781 Village Center Circle, Suite 120
                                                                                      Las Vegas, NV 89134
                                     20
                                                                                      Attorneys for Defendant
                                     21                                               CBJ Distributing LLC d/b/a Cannabiz Supply

                                     22                                              ORDER

                                     23                                               IT IS SO ORDERED.

                                     24
                                     25                                               United States Magistrate Judge

                                     26                                               DATED February 18, 2020

                                     27
                                     28
                                                                                      -3-
                                          110497456.1
